Citation Nr: 0929551	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a myofascial strain of the left paraspinal 
muscles.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a bilateral lower extremity 
disorder, claimed as pain and numbness in the left leg, left 
hip, buttocks, groin, pelvis, and/or toes of the bilateral 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to August 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2006 and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  The August 2006 rating 
decision granted service connection for a myofascial strain 
of the left paraspinal muscles and assigned a 20 percent 
disability evaluation effective from August 8, 2005.  The 
January 2008 rating decision denied compensation pursuant to 
38 U.S.C.A. § 1151 for left leg, right hip, left hip, 
buttocks, and pelvic pain.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's myofascial strain of the left paraspinal 
muscles is manifested by forward flexion of the lumbar spine 
to 45 degrees, combined range of motion of the lumbar spine 
of 155 degrees, and tenderness to palpation of the lumbar 
spine without evidence of favorable or unfavorable anklyosis.  

3.  The Veteran has not been shown to have pain and numbness 
in the left leg, left hip, buttocks, groin, pelvis, and/or 
toes of the bilateral feet as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA health care 
providers who provided treatment, nor does the evidence show 
that there is any additional disability that was an event 
that was not reasonably foreseeable.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for a myofascial strain of the left paraspinal 
muscles have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5237 (2008).

2. The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for a bilateral extremity disorder due to VA medical 
treatment have not been met. 38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.358 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, with respect to the claim for a higher initial 
evaluation, the Veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection for a myofascial strain of the left paraspinal 
muscles.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

With respect to the Veteran's claim for compensation pursuant 
to 38 U.S.C.A. § 1151, the RO did provide the appellant with 
notice in September 2007 prior to the initial decision on the 
claim in January 2008. Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for compensation pursuant 
to 38 U.S.C.A. § 1151.   Specifically, the September 2007 
letter stated that the evidence must show that he has an 
additional disability or an aggravation of an existing injury 
or disease as a result of VA hospitalization, medical or 
surgical treatment, examination, or training.  It was also 
noted that the additional disability must be the direct 
result of VA fault, such as carelessness, negligence, lack of 
proper skill, or error in judgment; not a reasonably expected 
result or complication of the VA care or treatment; or, the 
direct result of participation in a VA Vocational 
Rehabilitation and Employment or compensated work therapy 
program. Additionally, the March 2008 statement of the case 
(SOC) notified the Veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the September 2007 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records and VA medical records. The Veteran 
was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2007 letter notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the September 2007 
letter informed him that it was his responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation under 38 U.S.C.A. § 
1151, but he was not provided with notice of the type of 
evidence necessary to establish disability rating and an 
effective date.  Despite the inadequate notice provided to 
the appellant on these latter elements, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the Veteran is 
not entitled to compensation under 38 U.S.C.A. § 1151, any 
question as to the appropriate effective date to be assigned 
is rendered moot. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records, VA medical treatment records, and all identified and 
available private medical records have been obtained. 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An April 1993 Social 
Security Administration (SSA) disability determination, and 
the medical records considered in making that decision, were 
also obtained in October 2005. 38 C.F.R. § 3.159 (c)(2).  
Additionally, the Veteran was afforded VA examinations in 
September 2006 (with an addendum obtained in August 2006) and 
December 2007. 38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are more than adequate, as they are predicated 
on a full reading of the private and VA medical records in 
the Veteran's claims file.  It considers all of the pertinent 
evidence of record, including the statements of the 
appellant, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met. 38 C.F.R. § 3.159(c) 
(4).  

There is no indication in the record that any additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); ____ S. Ct. ____, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all of the evidence in the Veteran's claims 
folder has been thoroughly reviewed.  Although an obligation 
to provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).   The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).


Increased Evaluation Claim: Myofascial Strain

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  In all increased evaluation 
claims, VA has a duty to consider the possibility of 
assigning staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

As previously indicated, an August 2006 rating decision 
granted service connection for a myofascial strain  of the 
left paraspinal muscles and assigned a 20 percent disability 
evaluation effective from August 8, 2005, pursuant to  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 
5237 is subsumed into the General Rating Formula for Diseases 
and Injuries of the Spine (General Rating Formula).  
38 C.F.R. § 4.71a.  The General Rating Formula provides for a 
20 percent evaluation when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there exists muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

Additionally, a 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable anklyosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
anklyosis of the entire thoracolumbar spine, and the maximum 
100 percent evaluation is warranted for unfavorable anklyosis 
of the entire spine. Id.  Any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (1).  

It was noted by a VA examiner in the August 2006 addendum to 
the July 2006 VA spine examination that the Veteran's 
service-connected myofascial strain was a separate and 
distinct disorder from his two other lumbar spine disorders, 
namely degenerative disc disease and degenerative joint 
disease.  However, it was also found that the objectively 
documented limitation of motion was due both to the 
myofascial strain as well as the degenerative disc disease 
and degenerative joint disease.  More importantly, the amount 
to which the ranges of motion were limited by each disorder 
could not be delineated.  Thus, the limited motion shown in 
the record will be considered as a manifestation by the 
Veteran's service-connected myofascial strain of the left 
paraspinal muscles.

The evidence of record does not establish that the 
manifestations of the Veteran's myofascial strain are of such 
severity as to warrant an evaluation greater than 20 percent 
under the General Rating Formula. In this regard, the July 
2006 VA spine examination found forward flexion of the lumbar 
spine to be 45 degrees with end range discomfort; extension 
was to 5 degrees; lateral flexion was to 25 degrees 
bilaterally; and, lateral rotation was to 30 degrees on the 
right side and 25 degrees on the left side.  Thus, the 
combined lumbar range of motion was 155 degrees.  There was 
tenderness to palpation through the lumbar spine, and the 
Veteran was noted to stand with forward-flexed posture to 5-
10 degrees; however, the examiner did not indicate that this 
constituted anklyosis.  Moreover, there were no neurological 
abnormalities found to be related to the Veteran's myofascial 
strain.  In fact, the Veteran specifically denied 
experiencing any bladder or bowel impairment during a June 
2006 private treatment visit, July 2007 and October 2007 VA 
outpatient treatment visits, and the July 2006 and December 
2007 VA spine examinations.  Accordingly, an initial 
evaluation in excess of 20 percent is not warranted for the 
Veteran's myofascial strain of the left paraspinal muscles 
under the General Rating Formula.  

Because the General Rating Formula is identical for all 
diagnostic codes pertaining to the spine other than for 
intervertebral disc syndrome, consideration of other relevant 
diagnostic codes pertaining to the spine is not required.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5238, 5239, 
5240, 5241, 5242 (2008).  Additionally, consideration of 
Diagnostic Code 5243 under the General Rating Formula for 
intervertebral disc syndrome, as well as under the Rating 
Formula for Intervertebral Disc Syndrome, is not required, as 
the July 2006 VA examiner clearly stated that the Veteran's 
degenerative disc disease was not related to his military 
service or to his 
service-connected myofascial strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  

Moreover, the evidence of record does not show that the 
Veteran's myofascial strain causes a level of functional loss 
greater than that already contemplated by the currently 
assigned 20 percent disability evaluation.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2008).  
There is evidence that the Veteran's lumbar spine flexion and 
extension are limited by pain, to include as noted during the 
July 2006 VA joints examination, in the March 2007 VA 
outpatient treatment record, and in the September 2007 
private treatment record.  However, those records did not 
indicate to what degree those ranges of motion were 
additionally limited.  As such, the evidence does not reflect 
that the Veteran's lumbar spine motion was additionally 
limited to the degree that it would warrant an evaluation 
greater than 20 percent under the General Rating Formula. See 
id.; see also General Rating Formula.  Additionally, there is 
no evidence in the record that the Veteran had functional 
loss due to fatigue, weakness, and lack of endurance after 
repetition.  Accordingly, a higher initial evaluation is not 
warranted on the basis of functional loss.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disabilities with the 
established criteria found in the rating schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the rating schedule reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is adequate, and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b) (1) is applicable).  

In this case, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to 
render the disability rating for the myofascial strain of 
the left paraspinal muscles inadequate.  The Veteran's 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, the criteria of which is found by the Board to 
specifically contemplate the level of his disability and 
symptomatology.  Manifestations of the Veteran's 
service-connected myofascial strain include forward flexion 
of the lumbar spine to 45 degrees with the combined range of 
motion of the spine to 155 degrees and tenderness to 
palpation of the lumbar spine without objective evidence of 
favorable or unfavorable anklyosis.  There were no 
neurological abnormalities related to the Veteran's 
myofascial strain, such as bladder and/or bowel impairment.  
When comparing this disability picture with the symptoms 
contemplated by the rating schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated 
by the ratings for his service-connected myofascial strain.  
Ratings in excess of the currently assigned ratings are 
provided for certain manifestations of myofascial strain, 
but the medical evidence reflects that those manifestations 
are not present in this case.  Moreover, there is no 
evidence showing that the Veteran's service-connected 
myofascial strain has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The currently 
assigned ratings for the Veteran's myofascial strain more 
than reasonably describe his disability level and 
symptomatology.  Therefore, the currently assigned schedular 
evaluation is adequate, and the Board finds that the 
Veteran's disability picture cannot be characterized as an 
exceptional case, so as to render the schedular evaluations 
inadequate.  The threshold determination for a referral for 
extraschedular consideration has not been met, and 
consequently, the Board concludes that the Veteran is not 
entitled to referral for an extraschedular rating. See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.71a;  Thun, 22 Vet. App. at 115.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of a 
higher initial evaluation.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


1151 Claim

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment. 
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Because the Veteran in this case filed his claim after that 
date, he must show some degree of fault, and more 
specifically, that the proximate cause of his disability was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA in furnishing medical care or was an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. 38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized. 38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment. 38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or treatment administered. 38 C.F.R. § 
3.358(c). 

In the present case, VA treatment records dated from 1992 to 
2005 show treatment for recurrent deep vein thrombosis 
requiring a lifelong regimen of Coumadin, which is a blood 
thinner.  In September 2004, the Veteran was involved in a 
motor vehicle accident in which he injured his back and neck.  
In December 2004, after undergoing surgery for prostate 
cancer, he reported a large area of numbness and burning pain 
over his left anterior thigh, but a bilateral lower extremity 
Doppler study had normal findings.  Records beginning in 
January 2005 also note the reports of numbness and swelling 
in the left lower extremity following the Veteran's December 
2004 radical prostatectomy.  At the June 2006 VA spine 
examination, the numbness was diagnosed as left lateral 
femoral cutaneous neuropathy and was found to be related to 
the radical prostatectomy.  

The decision was made in early 2007 for the Veteran to 
undergo a L5 laminectomy with L4-S1 undercutting, L4-5 and 
L5-S1 bilateral foraminotomies, L4-S1 posterior 
instrumentation, L4-S1 posterolateral arthrodesis with local 
morcelized auto graft, and a bone marrow aspiration.  The 
March 2007 pre-surgical report noted that the Veteran 
reported symptoms, including a burning sensation in the lower 
back as well as pain radiating down into his left buttock and 
hip, down the left thigh, and into the left foot.  He also 
indicated that he had constant numbness of the left big toe 
and the bottom of the left foot.  The April 2007 operative 
report noted that the Veteran's complaints prior to surgery 
included severe low back pain with numbness and pain 
radiating into the left lower extremity.  The Veteran 
provided informed consent prior to his surgery, and that 
consent contained all of the required elements with no 
abbreviations.  The surgery had no complications afterwards, 
and the Veteran was able to move all four extremities with 
good strength.

Approximately one week after the April 2007 surgery, the 
Veteran reported occasional left thigh burning and left foot 
numbness.  Additional April 2007 and May 2007 postoperative 
records note that after the surgical staples were removed, 
the Veteran had pain in the left hip and low back and 
numbness in the left foot and right toes.  A VA medical 
professional stated in a May 2007 record that the Veteran's 
symptoms were likely the result of nerve root irritation that 
would resolve over time or lateral femoral cutaneous nerve 
compression that was previously found to be related to the 
Veteran's radical prostatectomy.  The final May 2007 
discharge summary indicated that the surgery went well, all 
postoperative milestones were achieved, and there was 
reported improvement in the preoperative symptoms with intact 
neurological signs.

Although during the course of his inpatient recovery the 
Veteran asserted that his symptoms were worse than prior to 
surgery, a VA medical professional indicated that the 
symptoms appeared to be essentially the same as what the 
Veteran had reported prior to surgery.   Moreover, multiple 
computer tomography scans found no evidence of hardware 
failure, and on repeated occasions, it was noted that the 
Veteran's postoperative reports of pain were inconsistent 
with the clinical findings.  Specifically, a May 2007 record 
revealed that the Veteran appeared extremely comfortable 
during each postoperative physical examination, to the extent 
that "[h]is description of how bad his pain is seems out of 
proportion to how he appears clinically."  Finally, multiple 
records reflect that the Veteran admitted that he continued 
to smoke between 3 cigarettes and one-half pack of cigarettes 
per day, despite his expressed understanding of the treating 
clinician's warning that smoking could inhibit the lumbar 
spine from fusing after surgery.

The Veteran's symptoms continued after he was discharged from 
the hospital.  He again reported having left lower extremity 
radicular postoperative symptoms, which could not be 
objectively identified.  June 2007 and July 2007 VA 
outpatient treatment records also noted that the Veteran 
continued to report lower back pain radicular to the 
bilateral thighs with numbness and loss of sensation in the 
left buttock, leg, and hip as well as right thigh "spasms," 
but without bladder or bowel impairment.  Subsequent July 
2007 records show that the Veteran reported progressively 
worse pain of extreme severity, rated 10/10, with new 
numbness and tingling.  However, it was repeatedly noted that 
imaging studies, including the July 2007 electromyography, as 
well as the concurrent physical examination showing both full 
strength and sensation intact to light touch in the bilateral 
lower extremities, did not explain or show an etiology of the 
Veteran's subjectively reported symptoms.

By August 2007, alternative treatment options were discussed, 
to include referral to the Pain Clinic, physical therapy, and 
mental health visits, but the Veteran indicated that he would 
only consider physical therapy.  In a September 2007 letter, 
the Veteran's private physician concluded that 
"unfortunately [the veteran] has not had the surgical 
outcome that he anticipated and continues to describe fairly 
severe burning pain in buttocks and groin bilaterally, as 
well as left anterior thigh numbness and burning."  An 
October 2007 VA outpatient treatment record reflected that 
the Veteran no longer desired physical therapy, as there was 
no guarantee that his condition would improve, and he did not 
want to risk making his condition worse.  Another October 
2007 VA outpatient treatment record noted that the Veteran 
was "fixated on a treatment that will 'guarantee' a positive 
outcome or relief of his pain."   A November 2007 VA 
outpatient treatment record revealed that the Veteran 
cancelled his pain clinic appointment and indicated that he 
no longer wished to have treatment at the VA medical 
facility.

The Veteran contends that compensation is warranted for his 
bilateral lower extremity symptoms under the provisions of 38 
U.S.C.A. § 1151, due to the actions of VA medical personnel 
in April 2007.  Specifically, the Veteran asserts that his 
April 2007 spine surgery caused the symptoms of his lumbar 
spine disorder to become worse.  While there is evidence that 
the Veteran's bilateral lower extremity symptoms, including 
his reports of pain and numbness in the left leg, left hip, 
buttocks, groin, pelvis, and/or toes of the bilateral feet, 
returned after his April 2007 surgery, there is no evidence 
that the development and/or redevelopment of these symptoms 
were the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA health care providers who provided treatment 
or were caused by an event that was not reasonably 
foreseeable.

The Veteran's surgical and postoperative care did not 
constitute careless or negligent VA hospitalization or 
treatment.  The December 2007 VA examiner stated that based 
on review of the pre-surgical evidence of record, surgery was 
offered and scheduled because multiple avenues of 
conservative therapy had failed to ameliorate the significant 
limitations the Veteran experienced as the result of his back 
condition.  The examiner indicated that surgery was completed 
without any recorded complications, to include any breaches 
during the placement of the pedicle screws.  Postoperatively, 
no neurological deficits were noted, and the course of 
recovery was unremarkable. X-rays showed good hardware 
placement, and progress was made in physical therapy.  The 
Veteran reported improvement of preoperative symptoms, and 
neurological findings were normal.  Thus, the examiner 
concluded that there was no evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA medical 
personnel participating in the Veteran's surgery and 
aftercare.  

In addition, the Veteran's claimed bilateral lower extremity 
disorder was not caused by an event that was not reasonably 
foreseeable.  The record shows that the Veteran was fully 
aware of the possible risks of the lumbar spine laminectomy 
and foraminotomies.  Prior to the April 2007 surgery, the 
Veteran discussed the risks and benefits of the surgery with 
his VA physician.  Immediately prior to surgery, he also 
signed an authorization and consent form, signifying that he 
had been informed of, understood, and agreed to proceed 
despite the potential risks.  Additionally, the record 
reflects that the Veteran had previously experienced this 
type of postoperative residual symptoms.  Indeed, at the July 
2006 VA examination, he stated that after his 1992 surgery he 
experienced a certain period of relief from his symptoms, but 
that they ultimately returned.  To that end, the December 
2007 VA examiner found that the Veteran's symptoms were 
residual, being the same as those experienced prior to 
surgery, yet not improved by the procedure.  Accordingly, the 
examiner concluded that the Veteran appeared to have had a 
similar recurrence of symptoms to that he had after the 1992 
surgery, however, with a shorter time period of relief 
following the procedure.  Thus, the symptoms the Veteran 
experienced subsequent to his 2007 surgery were reasonably 
foreseeable.

The opinion of the VA examiner is the only opinion that 
discusses whether the care the Veteran received prior to, 
during, and following his April 2007 surgery was not caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or an event that was not reasonably 
foreseeable.  To the extent that the September 2007 private 
opinion can be considered one addressing the criteria for 
benefits under 38 U.S.C.A. § 1151, it tends to suggest that 
the Veteran's April 2007 surgery was simply unsuccessful, not 
through any fault of VA.  Finally, the Veteran's statements 
with respect to the severity of his symptomatology following 
his April 2007 surgery and the relationship between that 
surgery and his postoperative symptoms have been considered.  
However, it is well established that a layperson without 
medical training, such as the veteran, is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (1).  

In summary, the evidence of record does not show that the 
Veteran's bilateral lower extremity disorder was the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
health care providers who provided treatment or was an event 
that was not reasonably foreseeable.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  Accordingly, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

An initial evaluation in excess of 20 percent for a 
myofascial strain of the left paraspinal muscles is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
bilateral lower extremity disorder due to VA treatment is 
denied.



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


